          Case 1:19-cv-05697-AT Document 7 Filed 02/14/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

DEBORAH LAUFER,
Plaintiff,

v.                                             Civil Action No. 1:19-cv-05697-AT

SIS KENNESAW LLC
Defendant

                           NOTICE OF SETTLEMENT

      Plaintiff, Deborah Laufer, by and through her undersigned counsel, hereby

advises the Court that the parties have reached an agreement in principle to resolve

this dispute. The parties are finalizing settlement and dismissal documents and

expect to file the dismissal papers within thirty (30) days.

/s/ Tristan W. Gillespie
Tristan W. Gillespie, Esq.
THOMAS B. BACON, P.A.
5150 Cottage Farm Rd.
Johns Creek, GA 30022
Tel: 404.276.7277

ATTORNEYS FOR PLAINTIFF
